: ,.
                                                                                          '..
              Honorable Charles T. Banlater
              County Attorneys
              Navarro CountJr
              Corslcaw, Texas        Oplnlon No. V-14
                                                            Re:   Authority of oountykx
                                                                  asiessor-colleotor; or
                                                                  deputies, .to retain notary
                   -.       *                                     fee0 for afiidavit's~exe-
                                                                  out6d under seation 33 0r
                                                                  the,Certifiaate of Title
              Dear Mr. Banister:                                  Pot, and related matters.
                                  Nour reoent .requestfor an opinion reads as
              fou&B:             .'    :
                                 .;.. '. (,



                   'ty      ~ssx~B~*~Mo~~~                  00u60t0r or    t~8~couaty~
  ~‘.
                   ~.dlad/or.his~~~~~~'oan~le~lly      ntaii3Yor
                     th6ln66l~oe:~
                                wldlvldu6     ) the perclantaking.
                     the~~aakaarle&pB~t r&a9 ning alLor the ZS$i
                     fee) ~a.natary reo or es+ ohar@   e&oh appliy
                     oaot for a OOrtiri0diO or title or re-itgu-
                     anoe:.thereoila lddl$loato the 3O~'~rovldad--
                     In Adole   1456-1, Swb.57, Teurr P6nal Oode,
                     ln.+ia# of'Art, QWh, T6na Paal 0od.o
  .                              "Th6 omlaty Ju@e‘rilwE                   the ti         qum-   :
                     t&n ia to etfii6ot:~lSoOOobarg6tl oaadlbatee
                     Weleotloa par8 by the.TarUleeeor     8 Ool-
                  : LootOr and/or hle emplo~aesfor poll llets
                   ..that-haveken.oomplled by the oolleotorand
                     h iplm~lopes at timr other than drrriag busi-
                    'i
                     mas. Eourl,r~
                         "The question XS oa bath oi the above
                    8ltuatiionr
                              u+ather'arrobSS# aotaryroe and

                    fp&f           offloe,'Inrlew of Ast. 9780, "gal




....‘.   .’
                                    :’        .
                                   ‘$,’                .:                                           .   ‘~
              :         ;   ,.                                     : :.
                                          ,       ‘,
.   .


                                                      ..
        Hqora?le      Charles T.~Baniskr:- Pa@   2
         ,’

                    tou ask in your request if euoh feOe may be
        retained in view of Article 9780, Penal Code (House
        I3111Not 80). In an opinion rendered on November 9,
        1945, numbered O-6908, this department rule+3that the .
        provisions of House Bill Nor 80, Acts 49th kgislature,
        1945 (Article 9780, Penal Cod@) were unconrM.tutlonal.
        Themrore,  your question mat be answered wlthln the
        meaning of Article 724Ba, Vernon'e Annotated Civil Stat-
        utes, and section 33 of Art1010 14389lo Penal code.
                  ,.%,
                     hrtfole 7246a, Vmnonts Annotated CiTil,Stat-
        .utae, pr66ldea 3x1 aubstanoo aa tollowa:
                         “sea. 1,
                                The Assessor and Collector
                                               e&d Aslussor
         ..’
               nor   Taxes,   shfkrirr
                                  or shezirr
               ,and Collootrr oi Tama, 4r4 h4nb7 author-
               la01 a84 eapomnO    to rdalalater rll 0athS
               nooesurg for the diuohqe       or thr awe6
               or th4lr nlpeotlve orsims and to ad&i-
               lrtor a11 oaths requlnd ror tha tranrao-
               tloa ,or the,buala48u of their nrP40tlv4      .
                                            omrta~rrraontti-




                                                                                \.




                                                                            .




                                                                 .'    .




                              .
                                           ._

                                  ‘.   _                              .-.
            Honorable Charles T. Banister - Page.3
                                                                      -

                  latioa r~.t~.tur&8tr8tion      0r~a'motor     :.
                  vehiole that ha8 not beea.a8e4 ror the
                  ourrent .mgirrtrationyear, when any woh
                  rendition, lmntorf,    applloatlon, o$ 1~:.
                  strument abord ment one0 is~~qulred to
                  be riled in the orftoe or .suohAsaesaor
                  and Colleotor or Taxeri .and a&- bther in-~
                  strument'that may be &a     in said orrioe, :
                  or that aayrelats to the buainesa or du-. '
                  ties 0r 8aid orri00.whenerer the spplb~i8     ..'
                  or pay be required by law to be morn to,     .~
                  proridwl that 8uoh,d88eessorand Collector
                  or Taxes ~&all.Charge.and.oolleot as a
                 tree of 0rme,:..-.* wXdltio*~.to'a4 other
                 roe8 thnt'ho may now bogluthorlzod bylaw '~               .
                 to oharge, .ln~oolursotlon with saoh lnrtru-
                 ment8,: the 6~ or *ent+=rrr*.(e6)' Csntb:
                 ror eaoh saoh oath or'itildmlt.as ho, or
                 bla boputler'. w. aMtiutir;whloh      ahall '1
                 b@nd.oon8tjfuts    ti'fek.otoiiloe, 'kdibr     ., .;:
                 wbloh he &mlL aO.oountaa'he $8 mw or-4
                 huvlitir be required by law to.aooount
                 forany other tee of offloe,:nuehBeea8or8:
                 a@ coll~otor8,0r Taxes.,a@ tho,lrD8putieq.
                 being henb~~~lven the mme-rlgbt to.amp            .. ..
                 ibhr all euolroaths.or arrfdav$ta a8 *c4'
                 notarl~s~pablfo aader the lrwm or..the8ttite
                 or Tens; prwia0a.m     rba..@hall be ohargea
                 rtorsay oath.or airidilritoOnne~oted~wlth
                 the ron&ltl.oa..-
                                oi-
                                 . any ~.~perty ,ror~ta+&lokF '.. ..,
                  : '.                        '. ;,..          .'


                                       ..’



                        &   a&o&&&        &   begdiap&ed :
                 .ofeat spbetwqgeatsale unlers tae okner
::. ”       I~   de&peed     in the osrtirloato or title  .:
                 nhcll tranerer the oertliioat* o? tXtle
                 oa rorn to be.p~eeorLbed by the Depart-
                 mat before a;l?ookry?ubllb, irhlohrorm~
                 rhcll'laolude, among rmoh of&r matter8
                 a8 the D8partment may determine,an ar-,
        .        Pldavlt to the efre0t that the EignBpsdr.lS
                 tha owaer or the mto?? vehiole, and that
                 there we no llew agalaat suoh motor ve-
                 hlole, uoept 8uoh a8 We shown on the-     :
                 abtiirieate or filth ma ne title to-my
                 motor fehlole ah11 pa88 or vest uatll
                 8uoh Web       be 80 lxeoutode"~
.   -




        Honorable Charles T. Banister - Page 4




                        ma          olerka   ai tits   CW%   au O%ril   .
             Appeals are .not ent!ltledto IWSJLW ex%ra
             acmpenaiatloafor ae~mbealaper*formedwith-
             in the scope of their OfFAcial duties pm-.
             scribed by law+ The genkwel prlnaiph pm-'.
             hibltim public oftioiaitrfrom ohar&3g
             fee8 r4r th8 pwfowwwe     of their offioial
             duties QOSB not proh%bft the5 TwNI,o~~R!!-
             ing for their services or aats that thog are
             tinderno obligation, under tk law; ~to per-
             rolln..
                        mT~xs being ao statutory duty re-.
             qutxina’.patStaosrsr   to x3&m&* unaaraaflsa,
             unoC~loPaA tqlea  or opf~&oas of tka Comrts
             of CivlJ.Appoa18?.no statute fixl&g any fee
             for such mrvioea, ana no valid statute re-
             @ring   that mmmy rsscoivedtherefor be d6.L~
-
                                                 ?



           Honorable ChdrAe8.T. Banister-- Page 5


                       poaikd in ths State treasury, there i%
                       no debt owing .by petitioner to ths Hate.”
                       Thsrefore, S.n the absenoe or statutory aut&
           ority prohibiting the %%me, it is the opinion .of this
           depart-W, that a tax assessor-oollsstoi, oredeputy, a&
           ing in the oapaolty of a notary public, would be entitlad
           to the notary re% r0r aotarizing an affidavit under Sac-
           tion 33 of the Certiflaate or Title Act, provided suoh
           servloe rendered as a notary .public does not interfere
           gh   the diaohargo of.those duties imposi?d upon him by
              .
                          IOU a%k the further question as to whether
            a roe of $AS,CO oharged aandidates in elaotlon years
            roarthe prsparrtioa or a poll-tax list, may be retained
            by the t,aza%%%8%or-oolliotor, or deputy, if prepared
            duri-m off-duty hours. We know of no statutory prsri-
            sioa making it an oirioial fuMtion of the tax-aaseeeor-
            co.lleotor,or d6puty, to prepare such a poll tax list
           for pritiatedistribution. A6 statsd in the case oi
           Moore v6* Sheplwrd, supra, ethe general prinaipls prci-
               itiM   DubUO   OfciiOidS fTO6 OherRiIlR rS%% r0l' thee
           .perrorm&$e or their ofiioial dutie%, zoee ‘not prohibit
            them from charging for their services ror aots that they
           are unde~r~aaobligation, wider the Law, to p%rfora~~’
           Ther%fors, in the abaanoe of a statutory prohibition,
           the tax assessor-aolleotor of your county may retain
           the ies for tha preparation OS a pall tax ll%t, oo%giS3&
           in off-buty hour%, ii the %ama doe% not interfere tith
           the.dischargs of thorn duties iilpossdupon him by Law.
           There is no authority to the effect ~thatsuch fee is a
           ice of orfice for.whidh the tax asseaeor-oolleotoruould
           be aocountable. The praotioability of this procedure
           is, 8ors or lo%%, detera.ined by each lndirldual tax as?,
.-,
           %%8%8,T-OolhOtor,    and, If practioad, the ree ror the
           preparation of such liat may be retained.           .:.
                               we are %nolorlng a copy 0r opinion   N0.0-
           8908       ror   ycJur il&roMation,



                             A talla88s88Or-OO~b3tor,  or deputy,
                      aotiag An his imdlvidual oapaoity as a ~no-
      .                tary public, may retain the notary fee for
                      airi&Wif8   examtad under ~Eleotioa33, zw-
                      .tiSiaatr of T5,tleAet; and, in th% absonae
                      .ot a .%tatutolry
                                      proh$bitioa, may retatn the


      _.          :


              .
.   .



        BonnraUle Charles T. Zkmistok - PaW      6




                                I        .     .,.     b




                    _.
                                                     .:.


                .
                                     b

                                     ’


                                         . *




                                          2